DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments with respect to Double Patenting rejection of claims 1, 3-11 and 13-20 have been considered and found persuasive due to amendments, and the rejection has been withdrawn.
Applicant's arguments with respect to 35 U.S.C. 102 in regards to claims 1 and 11 have been considered but are moot due to new grounds of rejection necessitated by amendments. See detailed rejection below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-8, 10-11, 13, 15-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Iyengar et al. (US 2013/0332157) in view of Truong et al. (US 2014/0148224).

Claims 1 and 11,
Iyengar teaches a method comprising: receiving, at data processing hardware of a user device, a sequence of acoustic frames from a first microphone of the user device, the sequence of acoustic frames containing voice data and transient noise captured by the first microphone; receiving, at the data processing hardware, from a second microphone of the user device, information about the transient noise, wherein the second microphone is located: separately from the first microphone; and proximate to a source of the transient noise; estimating, by the data processing hardware, using a statistical model configured to map the second microphone onto the first microphone, a contribution of the transient noise in the respective acoustic frame received from the first microphone based on the information about the transient noise received from the second microphone; producing, by the data processing hardware, a voice frame with reduced transient noise by extracting the voice data from the respective acoustic frame received from the first microphone based on the estimated contribution of the transient noise; and generating, by the data processing hardware, an audible output based on the sequence of acoustic frames and the voice frame produced from the sequence of acoustic frames ([Figs. 1-2, 5 & 7] [0020-0038] audio noise processing and noise reduction using multiple microphones; mic1 is a primary microphone which is closer to the desired sound source than mic2 is secondary microphone; both microphones collected both sound source and noise; each sequence audio data may be arranged as a series of frames; taking the difference between the two microphone signals, namely .DELTA.X, may result in a relatively small amount of attenuation of the desired source; when a speech signal is present, .DELTA.X may in essence be an estimate of the speech signal; this then implies that the mic2 signal output is a good approximation to the background noise as picked up by mic1, such that during speech activity, the signal at mic2 or X.sub.2(k) is a close approximation to the noise component V.sub.1 that is present in the signal from mic1; DELTA.X may be used to determine if speech activity by the talker is present--similar to a voice activity detector (VAD); a VAD decision can thus be implemented for each frequency bin, by comparing .DELTA.X to a threshold; noise estimate produced by each estimators A and B is a respective noise estimate vector, this vector has spectral noise estimate components, each being a value associated with a different audio frequency bin; combiner-selector updates its respective noise estimate vector in every frame based on the audio date in very frame, and on per frequency bin basis; a combiner-selector receives the two noise estimates and generates a signal output noise estimate to output a noise reduced signal).
The difference between the prior art and the claimed invention is that Iyengar does not explicitly teach for each respective acoustic frame in the sequence of acoustic frames: determining, by the data processing hardware, based on the sequence of acoustic frames and the information about the transient noise, whether the respective acoustic frame includes at least a threshold amount of transient noise; and when the respective acoustic frame includes at least the threshold amount of transient noise: estimating noise.
Truong teaches for each respective acoustic frame in the sequence of acoustic frames: determining, by the data processing hardware, based on the sequence of acoustic frames and the information about the transient noise, whether the respective acoustic frame includes at least a threshold amount of transient noise; and when the respective acoustic frame includes at least the threshold amount of transient noise: estimating noise ([0095-0099] the subband analysis block 203 splits the main microphone signal y.sub.1[n] 201 into subband signals Y.sub.1(1,m) 205 to Y.sub.1(k-1,m) 230 and Y.sub.1(k,m) 207; the subband analysis block 204 splits the reference microphone signal y.sub.2[n] into subband signals Y.sub.2(1,m) 208 to Y.sub.2(k-1,m) 209 and Y.sub.1(k,m) 210; where |Y.sub.mic(i,m)| and |Y.sub.spk(i,m)| are the energy or amplitude levels of the main microphone signal and the speaker signal in the ith subband and the mth audio frame; the DSP 125 determines the sum S(m), described above, for each audio frame m (step 311); after determining the sum S(m), the DSP 125 compares the sum to a threshold value Th (step 312)).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Iyengar with teachings of Truong by modifying the audio noise estimation and audio noise reduction using multiple microphones as taught by Iyengar to include for each respective acoustic frame in the sequence of acoustic frames: determining, by the data processing hardware, based on the sequence of acoustic frames and the information about the transient noise, whether the respective acoustic frame includes at least a threshold amount of transient noise; and when the respective acoustic frame includes at least the threshold amount of transient noise: estimating noise as taught by Truong for the benefit of suppressing far field noise (Truong [0001]).

Claims 3 and 13,
Iyengar further teaches the method of claim 1, wherein the information received from the second microphone includes spectrum-amplitude information about the transient noise ([0030] noise estimate vector includes magnitude information in a signal frequency bin).

Claims 5 and 15,
Iyengar further teaches the method of claim 1, further comprising adjusting, by the data processing hardware, the estimated contribution of the transient noise in the respective acoustic frame based on the information received from the second microphone ([0029] attenuator to attenuate the audio signal using estimator A and B).


Iyengar further teaches the method of claim 5, wherein adjusting the estimated contribution of the transient noise in the respective acoustic frame includes scaling-up or scaling-down the estimated contribution ([0045] adjusting scaling factor for the noise estimate may be desirable, again during voice activity).

Claims 7 and 17,
Iyengar further teaches the method of claim 5, further comprising determining, by the data processing hardware, based on the adjusted estimated contribution, an estimated power level for the transient noise at each frequency, in each time frame, in the respective acoustic frame from the first microphone ([0025-0030] adjusting the noise estimators A and B vectors; attenuation is applied in the frequency domain).

Claims 8 and 18,
Iyengar further teaches the method of claim 7, further comprising extracting, by the data processing hardware, the voice data from the respective acoustic frame captured by the first microphone based on the estimated power level for the transient noise at each frequency, in each time frame, in the respective acoustic frame from the first microphone ([0030] producing a noise reduced sound source signal based on the estimate vector which includes power, energy and power spectral density).

Claims 10 and 20,
Iyengar further teaches the method of claim 1, wherein estimating the contribution of the transient noise in the respective acoustic frame from the first microphone comprises estimating a power ([0030] noise estimate vector includes power information in each of the frequency bins).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Iyengar et al. (US 2013/0332157) in view of Truong et al. (US 2014/0148224) and further in view of Zhao et al. (US 2007/0055508).

Claims 2 and 12,
Iyengar and Truong teach all the limitations in claim 1. The difference between the prior art and the claimed invention is that Iyengar nor Truong explicitly teach wherein estimating the contribution of the transient noise in the respective acoustic frame from the first microphone is further based on Bayesian inference methods.
Zhao teaches wherein estimating the contribution of the transient noise in the respective acoustic frame from the first microphone is further based on Bayesian inference methods ([0037] Bayesian estimator that allows for an adjustable level of residual noise).
Iyengar and Truong are analogous arts with Zhao because they all involve suppressing noise. Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the audio noise estimation and audio noise reduction using multiple microphones as (Zhao [0015]).

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Iyengar et al. (US 2013/0332157) in view of Truong et al. (US 2014/0148224) and further in view of Sorensen et al. (US 2011/0112831).

Claims 4 and 14,
Iyengar and Truong teach all the limitations in claim 1. The difference between the prior art and the claimed invention is that Iyengar nor Truong explicitly teach wherein the source of the transient noise is a keybed of the user device, and the transient noise contained in the respective acoustic frame is a key click.
Sorensen teaches wherein the source of the transient noise is a keybed of the user device, and the transient noise contained in the respective acoustic frame is a key click ([0005] keyboard noise attenuation algorithms analyses the audio signal received at a microphone to detect and filter out components of the audio signal that are identified as keyboard clicking noise).
Iyengar and Truong are analogous art with Sorensen because they all involve suppressing noise. Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the audio noise estimation and audio noise reduction using multiple microphones as taught by Iyengar by detecting and filtering out the keyboard clicking noise from the respective acoustic frame as taught by Sorensen for the benefit of suppressing noise from an audio signal (Sorensen [0005]).

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Iyengar et al. (US 2013/0332157) in view of Truong et al. (US 2014/0148224) and further in view of Seltzer et al. (US 2008/0247274).

Claims 9 and 19,
Iyengar and Truong teach all the limitations in claim 1. The difference between the prior art and the claimed invention is that Iyengar nor Truong explicitly teach determining a MAP (Maximum-a-Posteriori) estimate for a part of the respective acoustic frame containing the voice data using an Expectation-Maximization algorithm.
Seltzer teaches determining a MAP (Maximum-a-Posteriori) estimate for a part of the respective acoustic frame containing the voice data using an Expectation-Maximization algorithm ([claim 13] performing Maximum-A-Posteriori (MAP) estimation for expectation-maximization (EM) based modeling of the signal and noise variances).
Iyengar and Truong are analogous art with Seltzer because they all involve suppressing noise. Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the audio noise estimation and audio noise reduction using multiple microphones as taught by Iyengar by adjusting the noise estimation by determining MAP estimation of the respective acoustic frame using EM calculations as taught by Seltzer for the benefit of improve the SNR of the audio signal (Seltzer [abstract]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record is considered pertinent to applicant's disclosure.
Oh (US 2006/0025992) – Apparatus and method of eliminating noise from a recording device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHREYANS A PATEL whose telephone number is (571)270-0689.  The examiner can normally be reached on Monday-Friday 8am-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SHREYANS A. PATEL
Examiner
Art Unit 2657



/SHREYANS A PATEL/               Examiner, Art Unit 2656